Case: 21-50969     Document: 00516242917         Page: 1     Date Filed: 03/17/2022




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                       March 17, 2022
                                  No. 21-50969
                                Summary Calendar                        Lyle W. Cayce
                                                                             Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Larry Jose Torrez-Gutierrez,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 4:21-CR-407-1


   Before Smith, Stewart, and Graves, Circuit Judges.
   Per Curiam:*
          Larry Jose Torrez-Gutierrez appeals his conviction and sentence for
   reentry after deportation under 8 U.S.C. § 1326(a) and (b)(1). For the first
   time on appeal, he contends that § 1326(b) is unconstitutional because it
   permits a defendant to be sentenced above the statutory maximum of


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-50969      Document: 00516242917           Page: 2   Date Filed: 03/17/2022




                                     No. 21-50969


   § 1326(a) based on the fact of a prior conviction that was not alleged in the
   indictment or found by a jury beyond a reasonable doubt. Torrez-Gutierrez
   correctly concedes that the argument is foreclosed by Almendarez-Torres
   v. United States, 523 U.S. 224 (1998). See United States v. Pervis, 937 F.3d
   546, 553-54 (5th Cir. 2019); United States v. Wallace, 759 F.3d 486, 497 (5th
   Cir. 2014). However, he wishes to preserve the issue for further review and
   has filed an unopposed motion for summary disposition. Because summary
   disposition is appropriate, see Groendyke Transp., Inc. v. Davis, 406 F.2d 1158,
   1162 (5th Cir. 1969), Torrez-Gutierrez’s motion is GRANTED, and the
   district court’s judgment is AFFIRMED.




                                          2